OpikioN,
Mb. Justice Clabe::
A brief reference to the facts of this ease will aid in the determination of the questions of law involved.
Myron H. Yeon, the plaintiff’s son, in company with one *55Shannon and a young woman numed Isabel Silver, on the evening of July 5, 1889, took the train on the Allegheny Yalley railroad at Franklin, and arrived at Emlenton about 7 o’clock on the evening of the same day. They went from the depot directly to the hotel of Patrick Creaton, the defendant. It was alleged at the trial that they had been drinking intoxicating liquors at Franklin; that they had whiskey with them, and that when they came to the defendant’s hotel in Emlenton, Yeon was drunk, or intoxicated to such an extent that his condition was obvious and apparent to all who saw him; that Yeon and Shannon remained for several hours at the hotel, and during their stay there and whilst Yeon was in this drunken state, the defendant furnished him intoxicating drinks, both beer and whiskey, and finally, about 10 or 11 o’clock, ordered him from the house. About 11 o’clock of the same night, Yeon, in company with Shannon, after leaving the hotel, got upon the tracks of the Allegheny Yalley railroad, and were struck by the north-bound passenger train a few yards distant from the hotel: Shannon was killed, and Veon so injured as to necessitate the amputation of one leg, and part of the foot of the other leg. His father, the plaintiff, took charge of his son at Emlenton, procured the necessary surgical and medical aid, and afterwards removed him to his own home, where he was nursed and cared for until his wounds were healed. The father thereupon brought this suit, alleging that he is aggrieved by the act of the defendant, and claiming to recover damages for the injuries sustained.
The verdict of the jury establishes the fact that the defendant, on the occasion referred to, did furnish intoxicating liquors to the plaintiff’s son, when he was in a state of visible intoxication ; and that by reason thereof the personal injuries to the son were sustained, which are set up by the plaintiff as the ground of his recovery in this case. The act of May 8, 1854, P. L. 668, in the first section, provides that “ the wilful furnishing of intoxicating drinks, as a beverage, to any person, when drunk or intoxicated, shall be deemed a misdemeanor, punishable,” etc.; and, in the third section as follows: “ Any person furnishing intoxicating drinks to any other person, in violation of any existing law, or of the provisions of this act, shall be held civilly responsible for any injury to person or property in *56consequence of such furnishing, and any one aggrieved may recover full damages against such persons so furnishing, by an action on the case.” The only question, therefore, for the determination of this court is, whether or not George S. Yeon, the plaintiff, who is the father of Myron H. Yeon, is a person “aggrieved,” or is a person who has sustained an injury to person or property, in consequence of the defendant’s criminal act, within the meaning of this section of the act of 1854.
As by the words of the act the defendant is only responsible civilly “ for any injury to person or property ” in consequence of his unlawful act, a person “ aggrieved ” must necessarily be one who has suffered “ an injury to person or property.” The term “ property ” has not been construed in its strict or literal sense, however; it has been held to embrace the pecuniary interest which a wife has in the life of her husband, and therefore a widow is entitled to recover for the death of her husband: Fink v. Garman, 40 Pa. 95. But, even the widow has no right of action, either at the common law or by the statute, except for injuries to her person or her property, or for her husband’s death, and under some circumstances, perhaps, for the death of a child. The reason lor this is obvious. During the lifetime of the husband, the right of action is in him, for injuries to his person or his property, and a recovery by both husband and wife, in separate suits for the same cause of action, was of course never contemplated.
Myron H. Yeon was twenty-five years of age, and sui juris; and if there is any right of recovery for these alleged injuries, in consequence of the defendant’s wrongful act, it would seem to be in the son, and not in the father. If the son had been a minor, his father might, perhaps, have sustained a suit for the loss of his services; or, if the son’s death had ensued as a result of his injuries, and it was shown that although the son was sui juris, the family relation still subsisted, the father might have recovered damages for his death under the act of 1855; for, in either case, he might be regarded as a person aggrieved within the meaning of the act of 1854. So, also, if the son, whilst in this state of intoxication, in consequence of the liquors furnished him by the defendant, had assaulted his father and inflicted personal injuries upon him, or had applied the torch to his father’s house, or had mutilated or destroyed *57bis father’s property, then the father, being one aggrieved, might have sustained a suit for the injuries suffered. When a minor child has been injured through negligence, a suit may lie in his own right, and another in the right of the father, and both be maintained, for the claim, in each case, is entirely distinct; in the former, damages for the personal injuries received, in the latter, damages per quod servitium amisit, medical attendance, etc. Where, after suit brought, the infant dies in consequence of the injury, the action will not abate, but will survive to his personal representatives ; and, by reason of the death, a right of action may also accrue to the parent. There may, in such case, be a recovery in both suits, for the appropriate or proper damage sustained by the son and by the parent respectively. In all these supposed cases I speak for myself only, by way of argument or illustration merely; no such case exists here, and of course what is said in this connection is not authority in any other case.
But, in the case at bar, neither the infancy nor the death of the son forms any portion of the plaintiff’s claim; nor was any relation of master and servant shown to exist. It is unnecessary to discuss the effect of a subsisting family relation, if that relation had been shown to have continued from the time of the son’s arrival at age to the time of the injury. There was no evidence to this effect; no evidence to justify any reasonable inference of the fact, and it was error to submit the question to the jury. The plaintiff was allowed to recover, not for injuries to his person or his property, or for any pecuniary loss he suffered in the death of his son, but for money which he voluntarily paid, laid out, and expended in relief of his son, for surgical skill, medical attendance, nursing, time lost, and traveling expenses incurred during his son’s illness, and during the period of his restoration from the effects of his injuries.
Nor can the plaintiff found a right of recovery upon his contingent liability for his son’s support under the poor-laws. The injuries sustained through the defendant’s negligence and wrong may increase the probabilities of the son’s becoming chargeable under the statute, and of the father’s ultimate liability for his support, but no liability has yet attached, and non constat that any such liability ever will attach; the contin*58gency is therefore too remote : Fairmonnt Ry. Co. v. Stutler, 54 Pa. 878; 2 Addison on Torts, § 1274.
The judgment is reversed.